UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-15930 SOUTHWALL TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Delaware 94-2551470 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3788 Fabian Way, Palo Alto, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (650) 798-1200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of“large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As ofMay 2, 2011, there were 5,811,958 shares of the registrant's Common Stock outstanding. Page 1 of 24 Index SOUTHWALL TECHNOLOGIES INC. INDEX PART I – FINANCIAL INFORMATION Page Item 1 Financial Statements Unaudited Condensed Consolidated Balance Sheets - March 31, 2011 and December 31, 2010 3 Unaudited Condensed Consolidated Statements of Operations -Three months ended March 31, 2011 and 2010 4 Unaudited Condensed Consolidated Statements of Cash Flows -Three months ended March 31, 2011 and 2010 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures about Market Risk 21 Item 4 Controls and Procedures 22 PART II – OTHER INFORMATION Item 1 Legal Proceedings 22 Item 1A Risk Factors 22 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3 Defaults upon Senior Securities 23 Item 5 Other Information 23 Item 6 Exhibits 23 Signatures 24 Page 2 of 24 Index PART I. FINANCIAL INFORMATION Item 1Financial Statements: SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances for sales returns and doubtful accounts of $1,400 at March 31, 2011 and $1,316 at December 31, 2010 Inventories Prepaid income taxes Other current assets Total current assets Property, plant and equipment, net Goodwill Intangibles assets Deferred tax and other assets Total assets $ $ LIABILITIES, PREFERRED STOCK ANDSTOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debtand capital lease obligations $ $ Accounts payable Accrued compensation Other accrued liabilities Total current liabilities Term debt and capital lease obligations Other long-term liabilities Total liabilities Commitments and contingencies (Note 7) Series A 10% cumulative convertible preferred stock, $0.001 par value; $1.00 stated value; 5,000 shares authorized, 4,893 shares outstanding at March 31, 2011 and December 31, 2010 (liquidation preference: $7,867 and $7,745 at March 31, 2011 and December 31, 2010, respectively) Southwall stockholders’ equity: Common stock, $0.001 par value per share; 10,000 shares authorized, 5,811 shares outstanding at March 31, 2011 and 5,799 shares outstanding at December 31, 2010 29 29 Capital in excess of par value Accumulated other comprehensive income Accumulated deficit ) ) Total Southwall stockholders’ equity Noncontrolling interest ) ) Total stockholders' equity Total liabilities, preferred stock and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. Page 3 of 24 Index SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three Months Ended March 31, 2011 March 31, 2010 Net revenues $ $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Income from operations Interest expense, net ) ) Other income (expense), net ) Income before provision for income taxes Provision for income taxes 9 Net income Net loss attributable to noncontrolling interest - Net income attributable to Southwall Deemed dividend on preferred stock Net income attributable to common stockholders $ $ Net income per common share (1): Basic $ $ Diluted $ $ Weighted average shares used in computing per share amounts (1): Basic Diluted All share and per share amounts have been retroactively restated for the three months ended March 31, 2010 to reflect the Company’s 1-for-5 reverse stock split described in Note 1 to these condensed consolidated financial statements. See accompanying notes to unaudited condensed consolidated financial statements. Page 4 of 24 Index SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Three Months Ended March 31, 2011 March 31, 2010 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operatingactivities: Deferred income tax - ) Loss on disposal of property, plant and equipment - 4 Depreciation and amortization Stock-based compensation (Provision for) recovery of inventory reserves ) 29 (Provision for) recovery of returns and allowance resesrve 84 ) Changes in operating assets and liabilities: Accounts receivable, net ) ) Inventories ) Other current and non-current assets ) Accounts payable and accrued liabilities ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Expenditures for property, plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from stock option exercises 71 20 Repayments of term debt and capital lease obligations ) ) Net cash used in financing activities ) ) Effect of foreign exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow disclosures: Interest paid $
